EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.333-145686 on FormS-3D, Registration Statements No.333-92651 and No.333-146822 on FormS-8, and Registration Statement No.333-146100 on FormS-3ASR of our reports dated February22, 2010, relating to the consolidated financial statements and financial statement schedule of NV Energy,Inc. and the effectiveness of the NV Energy,Inc.’s internal control over financial reporting, appearing in this Annual Report on Form10-K of NV Energy,Inc. for the year ended December31, 2009. /s/ Deloitte & Touche LLP Las Vegas, Nevada February22,
